department of the treasury internal_revenue_service washington d c date cc dom fs corp tl-n-2738-99 number release date uilc memorandum for district_counsel cc from subject attn deborah a butler assistant chief_counsel cc dom fs agent for the consolidated_group internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a corp b sub consolidated_group year year date business issues tl-n-2738-99 who is the proper party to execute a form_872 consent to extend the time to assess tax with respect to the consolidated_group for the group s year tax_year and year short tax_year ending on date what is the proper language to use on the form_872 extending the time to assess the tax of the consolidated_group for the year tax_year and year short tax_year ending on date who should sign the form_872 on behalf of the proper corporate agent for the consolidated_group what documents should the service secure to insure that the form_872 is valid conclusions corp a is the proper party to execute a form_872 with respect to the consolidated_group extending the statute_of_limitations on assessment for the year tax_year and the year short tax_year ending on date the proper language to describe the taxpayer on the form_872 is acorp a and subsidiaries a current officer of corp a should execute the form_872 for corp a on behalf of the former members of the consolidated_group the service should obtain and review the merger agreement the state s corporate records and group s latest bylaws and most recent corporate minutes facts corp a was the common parent agent of the consolidated_group as the common parent corp a filed the consolidated corporate_income_tax returns for the consolidated_group for the group s year tax_year and year short tax_year ending on date this consolidated_group consisted of many member subsidiaries corp a and corp b a common parent agent for a separate consolidated_group of affiliated corporations entered into an agreement whereby corp a would sell and corp b would buy corp a s business sometime prior to the end of year in preparing to execute the agreement corp a transferred certain subsidiaries to tl-n-2738-99 sub its wholly-owned subsidiary and then spun off sub to its shareholders shortly thereafter a subsidiary of corp b merged into corp a with corp a surviving the merger corp a then changed its name the consolidated_group s consolidated_returns for the year tax_year and the year short tax_year ending on date are currently under examination noting that corp a and sub are still in existence district_counsel inquires as to whether corp a or sub is the proper party to execute a form_872 consent to extend the time to assess tax with respect to the consolidated_group for the group s year tax_year and year short tax_year ending on date in addition district_counsel asks whether the holding in 112_tc_103 affects our resolution of this issue law and analysis generally the common parent with certain exceptions not applicable here is the sole agent for each member of the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year treas reg ' a the common parent in its name will give waivers and any waiver so given shall be considered as having also been given or executed by each such subsidiary id thus generally the common parent is the proper party to sign consents including form sec_872 for all members of the group id where the common parent remains in existence even if it is no longer the common parent it remains the agent for the group with regard to years in which it was the common parent of the group id 84_tc_395 treas reg ' a provides that the common parent and each subsidiary which was a member of the consolidated_group during any part of the consolidated_return_year shall be severally liable for the entire consolidated tax for such year temp_reg ' 1502-77t which was promulgated in by the service to supplement treas reg ' modifies the aexclusive agent rule_of treas reg ' a where a common parent_corporation ceases to be the common parent of a group whether or not the group remains in existence temp_reg ' 1502-77t a provides aalternative agents for the affiliated_group but only for purposes of mailing notices of deficiency and for executing waivers of the statute_of_limitations any one or more of the following corporations may act as aalternative agents for the group temp_reg ' 1502-77t a alternative agents tl-n-2738-99 i the common parent of the group for all or any part of the year to which the notice or waiver applies ii a successor to the former common parent in a transaction to which ' a applies iii the agent designated by the group under sec_1_1502-77 or iv if the group remains in existence under sec_1_1502-75 or the common parent of the group at the time the notice is mailed or the waiver given temp_reg ' 1502-77t is effective for taxable years for which the due_date without extensions for filing the consolidated_return is after date temp_reg ' 1502-77t b simultaneous with the promulgation of the temporary_regulation the service amended treas reg ' by adding paragraph e cross referencing to temp_reg ' 1502-77t corp a is the agent for the consolidated_group the crucial issue in this field_service_advice is whether corp a or sub is the proper party to extend the statute_of_limitations with respect to the consolidated_group for the group s year tax_year and year short tax_year ending on date temp_reg ' 77t governs here it applies to this case because a corp a the common parent_corporation of the consolidated_group has ceased to be the common parent and the statutes of limitations that district_counsel seeks to extend are for taxable years for which the due_date without extensions for filing of the consolidated_return is after date temp_reg ' 1502-77t a i provides as an aalternative agent the common parent of the group for all or any part of the year to which the notice or waiver applies corp a was the common parent of the consolidated_group for the years to which the notice or waiver applies corp a is still in existence even though it has undergone a name change therefore corp a is the proper party to execute a form_872 consent to extend the time to assess tax with respect to the consolidated_group for the group s year tax_year and year short tax_year ending on date only one form_872 covering the two years at issue need be obtained the other subparagraphs of temp_reg ' 1502-77t a are inapplicable subparagraph a ii which provides as an alternative agent a successor to the former common parent in a transaction in which i r c ' a applies is inapplicable because tl-n-2738-99 corp a survived the merger and has no successor subparagraph a ii which provides as an alternative agent the agent designated by the group under treas reg ' d is inapplicable because corp a has not dissolved nor does it appear that it contemplates dissolution contrary to the requirement of treas reg ' d nor do we believe that subparagraph a iv which provides as an alternative agent the common parent of the group at the time the waiver is given where the group remains in existence following a reverse_acquisition or downstream transfer is applicable to the facts of this case the facts do not show that a downstream transfer occurred we note that corp a s merger with corp b s subsidiary may have constituted a reverse_acquisition but the facts presented to us do not lead to such a conclusion it is hard for us to imagine that given the size of corp b the shareholders of corp a received in exchange for their corp a shares over of corp b s outstanding_stock second the consolidated_group filed a year short_year tax_return thus indicating that the group ceased to exist in a reverse_acquisition the acquired consolidated_group continues in existence see treas reg ' d therefore for purposes of our analysis here we assume that the merger did not constitute a reverse_acquisition please confirm that this is so the holding of interlake corporation does not alter our analysis of the above issue the present case is distinguishable from interlake in that interlake involved tax years prior to the effective date of temp_reg ' 1502-77t the temporary_regulation was therefore not applicable to the facts of that case it is clearly applicable here however accordingly we do not believe that the holding of interlake has any relevance in this case the proper language to use on form_872 you should caption the form_872 to read as follows acorp a and subsidiaries 1even if the merger constituted a reverse_acquisition corp a would still be an aalternative agent under temp_reg ' 1502-77t a i a reverse_acquisition would actuate temp_reg ' 1502-77t a iv and corp b would be an alternative agent also in such a situation the service could obtain a form_872 from either corp a or corp b 2interlake involved other facts also not present in our case a reverse_acquisition or downstream_merger a tentative refund adjustment governed by treas reg ' a consolidated_group that continued in existence and the common parent rather than a first-tier subsidiary was spun off from the original historic group we think these other facts also distinguish interlake from this case tl-n-2738-99 place an asterisk immediately after the word asubsidiaries at the bottom of the first page of form_872 place another asterisk and right after it type this is with respect to the consolidated_return liability of the consolidated_group for the group s year tax_year and year short tax_year ending on date the signature block on the second page of form_872 should read name of current officer title of officer corp a a current officer of corp a should execute the form_872 the form_872 should be executed by an authorized officer of corp a i r c ' c provides that the service and a taxpayer may consent in writing to an extension of the time for making an assessment if the consent is executed before the expiration of the normal period of assessment or the extension date agreed upon in a prior extension agreement between the parties code ' provides that any return statement or other document made under any internal revenue law must be signed in accordance with the applicable forms or regulations the regulations under i r c ' c do not specify who may sign consents accordingly the service will apply the rules applicable to the execution of the original returns to the execution of consents to extend the time to make an assessment revrul_83_41 1983_1_cb_399 clarified and amplified revrul_84_165 1984_2_cb_305 in the case of corporate returns sec_6062 provides that a corporation's income_tax return must be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized to act the fact that an individual's name is signed on the return is prima facie evidence that the individual is authorized to sign the return i r c ' accordingly any such officer of corp a may sign the form_872 documents that the service should obtain to insure the validity of the form_872 the service should obtain and review the merger agreement it should indicate which corporation would survive the merger and whether or not the transaction would constitute a tl-n-2738-99 reverse_acquisition the service should also check the state s corporate records to ensure that corp a still exists although under the new name since a current officer of corp a must execute the form_872 the service should review corp a s latest bylaws and most recent corporate minutes to determine the identity of corp a s current officers in summary the form_872 regarding the tax_liabilities of the consolidated_group should be obtained from corp a any and all statutory notices of deficiency regarding the consolidated_group should be sent to corp a case development hazards and other considerations interlake could pose a problem in this case if a court used the interlake reasoning to invalidate temp_reg ' 1502-77t a i although this possibility exists we think it is remote further we strongly believe that temp_reg ' 1502-77t a i will withstand a court challenge to its validity the consolidated regulations including temp_reg ' 1502-77t are legislative regulations i r c ' authorizes the secretary to prescribe such regulations as may be deemed necessary so that the tax_liability of an affiliated_group may be returned determined computed assessed collected and adjusted in such a manner as to clearly reflect the income_tax_liability the secretary issued the consolidated regulations pursuant to this grant of authority 103_tc_161 legislative regulations are those for which the service is specifically authorized by the code to prescribe the operation rules generally legislative regulations have the force and effect of law legislative regulations have been invalidated only where the legislative regulations have been promulgated without publication in conformance with the administrative_procedure_act 602_f2d_256 exceed the scope of the commissioner s delegated power 293_us_388 are contrary to law m e blatt co305_us_267 or are unreasonable we do not believe any of the above listed reasons for invalidating regulations apply to temp_reg ' 1502-77t a i furthermore it is hard for us to imagine that in light of the scope of the common parent s agency authority set forth in treas reg ' a a court would find it unreasonable for the service to obtain a form_872 from the old common parent in a role as the aalternative agent for the group even if temp_reg ' 1502-77t were to be held invalid and interlake were construed to be relevant to the facts of this case any consent executed by corp a would still be valid against corp a as a single entity as a surviving member of the consolidated_group corp a is severally liable under treas reg ' for the entire amount of the consolidated tax owed by the consolidated_group for the group s year tax_year and year tl-n-2738-99 short tax_year ending on date thus we see little or no risk to the service in having corp a execute the form_872 if you have any further questions please call deborah a butler assistant chief_counsel steven j hankin special counsel associate chief_counsel domestic by cc cc ser tl cc ser lc
